DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-18, 21-23, 28-29, and 31-33, are rejected under 35 U.S.C. 103 as being unpatentable over Chitao (JP 2018/187839) (See NPL for English Translation) in view of Kim (WO 2011/096614) (See NPL for English Translation).
In respect to claims 17-18, 21, and 31, Chitao discloses an inlay sheet for a book-like identification document comprising: a first hinge layer 2, a second hinge layer 1, and a third hinge layer 2, with the second hinge layer being attached to and between the first and third hinge layers 2 (Fig. 1b); the first and third hinge layers 2 may comprise polycarbonate (0022), and the second hinge layer 1 may comprise a natural fiber layer (0026); Chitao further discloses a first data page 8 and a second data page 
Chitao discloses an electronic passport which infers an electronic device, such as an RFID, but does not explicitly disclose an RFID embedded in the second hinge layer, however, Kim teaches a multilayer security document containing a similar fiber layer 10 wherein all components of an RFID 20 are embedded (Fig. 6c).  The construction is similar to Chitao, in that an internal fiber layer 10 is provided with polymeric protection layers 30 on each side.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the fiber layer (second hinge layer) taught in Chitao with an RFID in view of Kim to enable the passport to function as an electronic passport as taught by Chitao.
Furthermore, the recitation “at least a component of the RFID extends at least part in the datapage section” (claims 21 and 31) is inherent. Providing all components of the RFID, includes the IC chip which is rigid, and would destroy the hinge which is intended to both be flexible and sewn through, thus at least the IC chip is within the datapage section (exclusive of the hinge section) to one of ordinary skill in the art.
In respect to claims 22 and 23, Chitao discloses that the second hinge layer may be 20-700 µm (0021), wherein the first and third hinge layers are each between 0.50% - 30% of this thickness, thus Chatio discloses a large range of total thicknesses which are smaller than 300 µm.   The hinge layer thickness of the first and third hinge layers may be 6 µm each (30% of 20 µm), which is more than 80% smaller than the datapage layer thickness (which may inclue data page layers each as thick as 400 µm) (0037).
.

Claims 17-19, 21, 24-31, and 34-36, are rejected under 35 U.S.C. 103 as being unpatentable over Ivester et al. (US 2016/0355045) in view of Kim (WO 2011/096614) (See NPL for English Translation).
In respect to claims 17-18, 21, 25, 27-29, 31, and 35-36, Ivester et al. disclose an inlay sheet for an identification document comprising: a hinge layer 7; a first datapage layer 5; and a second datapage layer 12; wherein the overall “datapage thickness” is greater than the “hinge thickness” (only the hinge layer), and the hinge section forming the hinge thickness extends beyond the data page front edges (Fig. 4).  In respect to the hinge layer 7, it may comprise a central “second” hinge layer made of polyurethane fiber (0071) which is encapsulated by polycarbonate sheath (Fig. 9); the hinge layer may further comprise first and third hinge layer film coatings (0085), which may be polycarbonate (0088).
Ivester et al. disclose providing an RFID, but do not explicitly disclose an RFID embedded in the second hinge layer, however, Kim teaches a multilayer security document containing a similar fiber layer 10 wherein all components of an RFID 20 are embedded (Fig. 6c).  The construction is similar to Ivester et al., in that an internal fiber layer 10 is provided with polymeric protection layers 30 on each side.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the fiber layer (second hinge layer) taught in Ivester et al. with an RFID in view of Kim to provide a suitable location for the RFID.
In respect to claims 19 and 30, Ivester et al. discloses a melting of the polycarbonate sheath and/or film coatings (Fig. 10).  Although a cutaway is shown, one of ordainry skill in the art will understand that the melting will extend beyond the second fiber layer forming a “common”/”closed” edge.
In respect to claim 24, 26, and 34, Ivester et al. discloses laser printing patterns on the hinge section (Figs 11-12).

Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Namely, Kim, which is newly applied, provides a teaching for the amended recitations. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637